Exhibit 10.2

SECOND AMENDED AND RESTATED SWINGLINE NOTE

 

$25,000,000.00   May 20, 2008

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. and PREIT- RUBIN,
INC. (collectively and individually, the “Borrower”) hereby unconditionally and
jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 2120 E. Park Place, Suite
100, El Segundo, California 90245, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of TWENTY-FIVE
MILLION AND NO/100 DOLLARS ($25,000,000.00) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Second Amended and Restated Swingline Note is the “Swingline Note” referred
to in that Credit Agreement dated as of November 20, 2003 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Pennsylvania Real Estate Investment Trust, the
financial institutions party thereto and their assignees under Section 11.5.(c)
thereof, the Agent and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Swingline Loans by the Swingline Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, (b) permits the prepayment of the Swingline Loans
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Swingline Loans upon the occurrence of certain specified
events.

This Second Amended and Restated Swingline Note is being issued in replacement
of that certain Amended and Restated Swingline Note dated February 20, 2007, in
the original principal amount of $50,000,000.00 executed and delivered by PREIT
Associates, L.P., payable to the order of the Swingline Lender, which Amended
and Stated Swingline Note was issued in replacement of that certain Swingline
Note dated November 20, 2003, in the original principal amount of $35,000,000.00
executed and delivered by PREIT Associates, L.P., payable to the order of the
Swingline Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
AMENDED AND RESTATED SWINGLINE NOTE.



--------------------------------------------------------------------------------

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights. Time is of
the essence for this Second Amended and Restated Swingline Note.

THIS SECOND AMENDED AND RESTATED SWINGLINE NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Second
Amended and Restated Swingline Note under seal as of the date first written
above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,
its general partner By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel PREIT-RUBIN, INC. By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel